Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application 17/217,504 filed on 03/30/2021.
Claims 1 - 20 are currently pending for consideration

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. 
Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). 
See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Drawings
The drawings filed on 03/30/2021 are objected to under 37 CFR 1.83(a) because the screenshots of FIG. 1P and 1Q are lack of sufficient quality for the details as described in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claims 1, 8, and 15 are each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and identifying content to be displayed based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claims 1, 8, and 15 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, manipulating, and displaying data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Content Extraction: collecting data, recognizing certain data within the collected data set and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, the limitations of “receiving,… historical contract data”, “reading,… numerical categorical data…”, “processing,… the numerical categorical data… to convert… into vector format”, “creating,… a taxonomy in vector format…”, “reading,… nonnumerical noncategorical data…”, “processing,… data… to convert… into vector format”, “creating,… a knowledge graph in vector format…”, “receiving,… a request that… a new contract to be created”, “identifying,… a first set of similar contracts…”, “identifying… a second set of similar contracts…”, “determining,… similarity scores between the data identifying the new contract and data identifying the first set of similar contracts and… data identifying the second set of similar contracts”, and “providing,… the similarity scores, the data identifying the first set of similar contracts, and the data identifying the second set of similar contracts”. The BRI of these limitations encompass, for example, a person receiving documents and identifying the data with a list similar data to select mentally based on what is observed in the documents with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “by the device”, “with one or more artificial intelligence models”, “by the device and from the historical contract data”, and “by the device and from a client device”, “by the device and in the taxonomy”, “by the device and in the knowledge graph”, and “by the device and to the client device”. These steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by the device”, “with one or more artificial intelligence models”, “by the device and from the historical contract data”, and “by the device and from a client device”, “by the device and in the taxonomy”, “by the device and in the knowledge graph”, and “by the device and to the client device” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “reading”, “processing”, “creating”, “identifying”, “determining” and “providing” steps recite well-understood, routine, and/or conventional activities of “receiving or transmitting data over a network” (Symantec) to output and “storing and retrieving information in memory” (Versata) to present. These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claims 8 and 15 are rejected using similar analysis as claim 1.
For the dependent claims with further “processing the data… with one or more mathematical models,… to determine the similarity scores…” of claim 2, “one or more mathematical models include one or more of: a Euclidian distance model, a min-max based normalization model, or a cosine similarity model” of claim 3, “receiving,… feedback data…; determining weights for the similarity scores…; calculating final similarity scores… performing one or more actions…”  of claim 4, “providing,… the final similarity scores and data… enabling selection of a similar contract… automatically generating terms for the new contract…” of claim 5, “automatically proposing terms and clauses for the new contract…; providing,… a recommendation for a similar contract…; or retraining the one or more artificial intelligence models…” of claim 6, “wherein the historical contract data is received from an 72PATENTDocket No. 0095-0617internal data structure and an external data structure, and wherein the historical contract data identifies one or more of historical contracts, historical contract terms, or personnel involved in the historical contracts” of claim 7, “one or more artificial intelligence models include one or more of:…” of claim 9, “receive a generic knowledge graph; and customize the generic knowledge graph…” of claim 10, “rank the set of similar contracts…; provide the ranked list…” of claim 11, “rank the set of similar contracts…; remove a portion of the similar contracts…; provide the modified ranked list…” of claim 12, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 
For at least these reasons, the claimed inventions of each of dependent claims 2-7, 9-14, and 16-20 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. (WO 2020110664 A1, “Shioda”) in view of Nagarajan et al. (US 20210304044 A1, “Nagarajan”).

As to claim 1, Shioda discloses A method, comprising: 
receiving, by a device, historical contract data; (Shioda: [Abstract, page 3 ln 4-5] receiving sales-related data for a past prescribed period and information indicating presence or absence of orders (i.e. historical contract data) from the customers for a prescribed period… the custom data has a history of past sales activities and the product introduction status of purchased products).
The examiner notes that the previous sale order related data is the historical contract data.
reading, by the device and from the historical contract data, numerical categorical data identifying explicit historical contract data; (Shioda: [Abstract, page 6 ln 54-56] an order reception prediction generation model (14a) that receives an input of the sales-related data (i.e. historical contract data) for the prescribed period for a given customer… learns the order forecast model by using the feature amount data X (i.e. numerical category data) and the teacher label y extracted (i.e. explicitly) from the sales-related data (i.e. historical contract data) of the above-described predetermined period N as teacher data).
processing, by the device, the numerical categorical data, with one or more artificial intelligence models, to convert the numerical categorical data into vector format; (Shioda: [page 7 ln 44-46, page 10 ln 13-14] the generation unit processes the order data 14d of a predetermined period M for each record of each line of the feature amount data X, that is, each customer of each sales person, and gives an order flag for each product category… gives the record of each row of the feature amount data X (i.e. numerical category) a teacher label y_multi (i.e. vector format) indicating the product is ordered for each product category… uses the teacher data (X, y) (i.e. vector format) to generate the order prediction model 14a by machine learning).
creating, by the device, a taxonomy in vector format based on the numerical categorical data in vector format; (Shioda: [page 6 ln 50-53, page 7 ln 30-46] the generation unit 15a learns the order forecast model 14a by using the feature amount data X and the teacher label y extracted from the sales-related data of the above-described predetermined period N as teacher data… specify the product category using multi-label classification (i.e. taxonomy)… a certain data is provided with a plurality of labels, all the labels are classified (i.e. taxonomy)… using the teacher data (X, y) (i.e. vector format) for the record of each row of the feature amount data X (i.e. numerical category) a teacher label y_multi (i.e. vector format) indicating the product is ordered for each product category).
reading, by the device and from the historical contract data, nonnumerical noncategorical data identifying implicit historical contract data; (Shioda: [page 9 ln 44-48] reading the customer visit list presented (i.e. historical data) in FIG. 6 to each sales person includes a customer name, order probability, recommended product, and reason for recommendation (i.e. implicit historical data) which using an explanatory variable (i.e. nonnumerical noncategorical data) having a high influence on the prediction result for the final sale order).
The examiner notes that the para [0035] of the specification recites “The nonnumerical noncategorical data includes data that implicitly describes the historical contracts of the historical contract data... include user comments, profiling and/or explanatory information and/or the like”. Shioda discloses as recommended merchandise, a merchandise category that is expected to be ordered and a specified merchandise are presented in FIG. 6 as history record. As recommendation reason… using an explanatory variable having a high influence on the prediction result for the final sale order. (See page 9 ln 44-48])
processing, by the device, the nonnumerical noncategorical data, with one or more artificial intelligence models, to convert the nonnumerical noncategorical data into vector format; (Shioda: [page 9 ln 44-54, page 6 ln 1-2] FIG. 8-9 shows an order forecast processing procedure of the generation unit… convert the specified merchandises and the recommendation reasons using an explanatory variable having a high influence on the prediction resulted in FIG. 7… converts the extracted feature with amount into OneHot vector and standardizes it by machine learning, It is a trained model with parameters learned).
receiving, by the device and from a client device, a request that includes data identifying a new contract to be created; (Shioda: [page 5 ln 46-56] receiving an order (i.e. a request) from a customer for a new sale order, the generation unit 15a uses the sales-related data in the predetermined period M after the predetermined period N, which is the period in which the sales-related data from which the feature amount data X is extracted for a prediction sale order).
identifying, by the device and in the taxonomy, a first set of similar contracts that include data similar to the data identifying the new contract; (Shioda: [page 6 ln 21-24, page 8 ln 45-46] the generation unit 15a performs OneHot vector conversion of the prefecture name in the customer feature amount. Similarly, includes the location, company size, company classification, and product introduction status (i.e. first set of similar contract)… the prediction unit 15b calculates (i.e. determining) the similarity (i.e. scores) of the purchase history of each customer by the cosine similarity by the equation).
determining, by the device, similarity scores between the data identifying the new contract and data identifying the first set of similar contracts and between the data identifying the 70PATENTDocket No. 0095-0617new contract and data identifying the second set of similar contracts; and (Shioda: [page 8 ln 45-52] the prediction unit 15b calculates (i.e. determining) the similarity (i.e. scores) of the purchase history of each customer by the cosine similarity by the equation… specify, as a recommended product (i.e. second set data), a product that is not purchased by the target customer (i.e. new sale contract) and is purchased by another customer (i.e. first set of data) having a high purchase history similarity with this customer).
providing, by the device and to the client device, the similarity scores, the data identifying the first set of similar contracts, and the data identifying the second set of similar contracts. (Shioda: [page 8 ln 45-52] the prediction unit 15b calculates the similarity (i.e. scores) of the purchase history of each customer by the cosine similarity… specify (i.e. providing), as a recommended product (i.e. second set of data), a product that is not purchased by the target customer (i.e. sale contract) and is purchased by another customer (i.e. first set of data) having a high purchase history similarity with this customer). 
However, Shioda may not explicitly disclose all the aspect of the creating, by the device, a knowledge graph in vector format based on the nonnumerical noncategorical data in vector format;
identifying, by the device and in the knowledge graph, a second set of similar contracts that include data similar to the data identifying the new contract;
Nagarajan discloses creating, by the device, a knowledge graph in vector format based on the nonnumerical noncategorical data in vector format; (Nagarajan: [0029, 0060] an order management system (“OMS”) create an order with order ID for each of the service orders… embedding a network knowledge graph in a latent vector space of an entity encompasses its semantics in multiple entity taxonomies and multiple entity relationships (i.e. nonnumerical noncategorical data) (classifiers) compactly using deep learning techniques… provides a concise way for using the knowledge graph based on the data source from which we extract various kinds of features to feed relevance models).
Nagarajan discloses identifying, by the device and in the knowledge graph, a second set of similar contracts that include data similar to the data identifying the new contract; (Nagarajan: [0044] with a network knowledge graph… the latent space provides (i.e. identifying) a representation of compressed data in which similar data points are closer together in space for a new order… is useful for learning data features and for finding simpler representations of data (i.e. a second set) for analysis).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Shioda and Nagarajan disclosing generating the order using the machine learning model which are analogous art from the “same field of endeavor”, and, when Nagarajan's knowledge graph generation constructing a machine learning model to determine a service job order was combined with Shioda's using the past sale-related data to generate order reception prediction, the claimed limitation on the creating, by the device, a knowledge graph in vector format based on the nonnumerical noncategorical data in vector format;
identifying, by the device and in the knowledge graph, a second set of similar contracts that include data similar to the data identifying the new contract would be obvious. The motivation to combine Shioda and Nagarajan is to enable sales person to carry out sales activities efficiently using machine learning to extract customer information along with historical purchased products. (See Nagarajan [page 1 ln 58-60]).
As to claim 2, Shioda in view of Nagarajan discloses The method of claim 1, where determining the similarity scores comprises: 
processing the data identifying the first set of similar contracts, the data identifying the second set of similar contracts, and the data identifying new contract, with one or more mathematical models, (Shioda: [page 6 ln 1-24] the machine learning algorithm configured by mathematical processing… the generation unit 15a performs OneHot vector conversion of the prefecture name in the customer feature amount. Similarly, includes the location, company size, company classification, (i.e. first set of similar contract) and product introduction status).
to determine the similarity scores between the data identifying the new contract and the data identifying the first set of similar contracts and between the data identifying the new contract and the data identifying the second set of similar contracts. (Shioda: [page 8 ln 45-52] the prediction unit 15b calculates (i.e. determining) the similarity (i.e. scores) of the purchase history of each customer by the cosine similarity by the equation… specify, as a recommended product, a product that is not purchased by the target customer (i.e. new sale contract) and is purchased by another customer (i.e. first set of data) having a high purchase history similarity with this customer).  
As to claim 3, Shioda in view of Nagarajan discloses The method of claim 2, wherein the one or more mathematical models include one or more of: 
a Euclidian distance model, 
a min-max based normalization model, or 
a cosine similarity model. (Shioda: [page 8 ln 50-51] the machine learning algorithm configured by mathematical processing… the prediction unit 15b calculates the similarity of the purchase history of each customer by the cosine similarity equation. Nagarajan: [0062-63] executes the machine learning mode to determine the probability by calculating the Euclidian distance).  
As to claim 4, Shioda in view of Nagarajan discloses The method of claim 1, further comprising: 
receiving, from the client device, feedback data associated with the similarity scores or with the data identifying the first set of similar contracts and the data identifying the second set of similar contracts; (Nagarajan: [0045-46] The NKGGS updates the job data for the geographical area based on performance feedback for the knowledge graph building process… Using similar features in the latent space with close proximity to the multiple entity relationships after dimensionality reduction using deep learning techniques). 
determining weights for the similarity scores based on the feedback data;71PATENT (Nagarajan: [0062] the NKGGS constructs a machine learning model based on performance feedback to determine the probability (i.e. weight) of needing a helper based on all or portions of the elements for a service order from the network knowledge graph and the dependency score (i.e. similarity score) which is calculated based on the network graph relationships). Docket No. 0095-0617
calculating final similarity scores between the new contract and the first set of similar contracts and between the new contract and the second set of similar contracts, based on the weights and the similarity scores; and (Nagarajan: [0062] the NKGGS constructs a machine learning model based on performance feedback to determine the probability (i.e. weight) of needing a helper based on all or portions of the elements for a service order (i.e. new contract) from the network knowledge graph and the dependency score (i.e. similarity score)… calculated based on the network graph relationships, such as similar users, similar profiles (i.e. first set), similar networks knowledge graph (i.e. second set)). 
performing one or more actions based on the final similarity scores. (Nagarajan: [0004] perform the installation job needing the helper job to fulfill the service order based on the network knowledge and the dependency scores of the various entities similarity).  
As to claim 5, Shioda in view of Nagarajan discloses The method of claim 4, wherein performing the one or more actions comprises one or more of: 
providing, to the client device, the final similarity scores and data identifying the first set of similar contracts and the second set of similar contracts; (Nagarajan: [0062] the NKGGS constructs a machine learning model to determine the probability of needing a helper based on all or portions of the elements for a service order from the network knowledge graph and the dependency score (i.e. similarity score) which is calculated based on the network graph relationships, such as similar users, similar profiles (i.e. first set), similar networks knowledge graph (i.e. second set)). 
enabling selection of a similar contract, from the first set of similar contracts or the second set of similar contracts, based on the final similarity scores; or 
automatically generating terms for the new contract based on the final similarity scores. (Shioda: [Abstract, page 8 ln 50-51] A predict unit with order reception prediction model predicting the possibility of receiving an order (i.e. new contract) from the customer for a product in a prescribed product category during a future prescribed period… based on the calculated the similarity of the purchase history of each customer and features amount of sale-related data by the cosine similarity).  
As to claim 6, Shioda in view of Nagarajan discloses The method of claim 4, wherein performing the one or more actions comprises one or more of: 
automatically proposing terms and clauses for the new contract based on the final similarity scores; (Shioda: [Abstract, page 8 ln 50-51] A predict unit with order reception prediction model predicting the possibility of receiving an order (i.e. new contract) from the customer for a product in a prescribed product category during a future prescribed period… based on the calculated the similarity of the purchase history of each customer and features amount of sale-related data by the cosine similarity). 
providing, to the client device, a recommendation for a similar contract, from the first set of similar contracts or the second set of similar contracts, based on the final similarity scores; or
retraining the one or more artificial intelligence models based on the final similarity scores. (Shioda: [page 3 ln 49-51, page 8 ln 50-51] an order prediction model outputs a prediction result (i.e. a recommendation) for a sale order of whether or not an order can be accepted by the arbitrary customer in a predetermined period M after the predetermined period N of the sales-related data is generated by learning… based on the calculated the similarity of the purchase history of each customer (i.e. first set) and features amount of sale-related data (i.e. second set) by the cosine similarity).  
As to claim 7, Shioda in view of Nagarajan discloses The method of claim 1, wherein the historical contract data is received from an 72PATENTDocket No. 0095-0617internal data structure and an external data structure, and (Nagarajan: [0037] operating environment 100 of a network knowledge graph generation system ("NKGGS") generate network knowledge graphs by collecting from various heterogeneous sources like customer-generated content (i.e. internal data structure) and external data sources applying the machine learning techniques). 
wherein the historical contract data identifies one or more of historical contracts, historical contract terms, or personnel involved in the historical contracts. (Shioda: [page 2 ln 55-57] the sale-related data for a past prescribed period and information includes sales person data 14b, customer data 14c, order data for products in a prescribed product category 14d, daily report data 14e, company classification data 14f, and the like). 
Regarding claims 8, 11, and, 13-14, these claims recite the device performed by the method of claims 1, 4, 5, 6, and 5, respectively; therefore, the same rationale of rejection is applicable.
Regarding claims 15, 16, 17, and, 20, these claims recite the computer-readable medium performed by the method of claims 1, 2, 5, and 6, and 5, respectively; therefore, the same rationale of rejection is applicable.

As to claim 9, Shioda in view of Nagarajan discloses The device of claim 8, wherein the one or more artificial intelligence models include one or more of: 
a probabilistic model, 
a hidden Markov model, 
a maximum entropy model, or 
a conditional random fields model. (Nagarajan: [0025] artificial intelligence models include modeling probabilistic output).
As to claim 10, Shioda in view of Nagarajan discloses The device of claim 8, wherein the one or more processors, when creating the knowledge graph in vector format, are configured to: 
receive a generic knowledge graph; and (Nagarajan: [0043] The visual representation of the network knowledge graph is determined based upon the needs of a given service provider and is a simplistic graph (i.e. generic)).
customize the generic knowledge graph, based on the nonnumerical noncategorical data in vector format, to create the knowledge graph in vector format. (Nagarajan: [0046] After creating a machine learning model, the NKGGS compares results of the machine learning model and actual performance and update (customize) the knowledge graph accordingly based on the performance feedback on the actual job data with the latent space vector of heterogeneous entities of extracted various kinds of feature).

	
Claim(s) 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shioda in view of Nagarajan and further in view of Huang et al. (CN 111985881 A, “Huang”).
As to claim 11, Shioda in view of Nagarajan discloses The device of claim 8, wherein the one or more processors, when providing, to the client device, the similarity scores and the data identifying the set of similar contracts, are configured to:
However, Shioda in view of Nagarajan may not explicitly disclose all the aspects of the rank the set of similar contracts based on the similarity scores and to generate a ranked list of similar contracts; and
provide the ranked list of similar contracts to the client device.
Huang 	discloses rank the set of similar contracts based on the similarity scores and to generate a ranked list of similar contracts; and (Huang: [page 2 ln 22-45] the intelligent contract review system comparing the contract files with the comparison file by assigning the mark at the similar files with contents… through the character identification page compares the content of the character symbol database of the contract files, then adjusts (i.e. generate ranking) the corresponding character symbol corresponding to the similarity threshold value of the contract files to generate the contract file of the text format).
Huang 	discloses provide the ranked list of similar contracts to the client device. (Huang: [page 3 ln 51-53] the contract file review process through the file review page to adjust the contract files display in the contract file database through the file comparison page).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Shioda in view of Nagarajan and Huang disclosing generating the order using the machine learning model which are analogous art from the “same field of endeavor”, and, when Huang’s intelligent contract review system adjusts the similar contract files corresponding to the similarity threshold values was combined with Shioda in view of Nagarajan's using the past sale-related data to generate order reception prediction, the claimed limitation on the rank the set of similar contracts based on the similarity scores and to generate a ranked list of similar contracts; and
provide the ranked list of similar contracts to the client device would be obvious. The motivation to combine Shioda in view of Nagarajan and Huang is to use the intelligent file analysis, comparing, reviewing module realizes the efficient contract file review operation has high quality and high efficiency. (See Huang [page 1 ln 39-41]).
As to claim 12, Shioda in view of Nagarajan discloses The device of claim 8, wherein the one or more processors, when providing, to the client device, the similarity scores and the data identifying the set of similar contracts, are configured to: 
However, Shioda in view of Nagarajan may not explicitly disclose all the aspects of the rank the set of similar contracts based on the similarity scores and to generate a ranked list of similar contracts;
remove a portion of the similar contracts from the ranked list of similar contracts, based on the ranking and to generate a modified ranked list of similar contracts;
provide the modified ranked list of similar contracts to the client device.
Huang disclose rank the set of similar contracts based on the similarity scores and to generate a ranked list of similar contracts; (Huang: [page 2 ln 38-45] the intelligent contract review system through the character identification page compares the content of the character symbol database of the contract files, then adjusts (i.e. generate ranking) the corresponding character symbol corresponding to the similarity threshold value of the contract files to generate the contract file of the text format). 
Huang disclose remove a portion of the similar contracts from the ranked list of similar contracts, based on the ranking and to generate a modified ranked list of similar contracts; and (Huang: [page 2 ln 36-38 ] review management module according to the set filtering rule in the contract file needs to be modified (i.e. remove) content to evaluate the attention mark; the review result of the contract file is used for further auxiliary contract file analysis, contract file comparison process).
Huang disclose provide the modified ranked list of similar contracts to the client device. (Huang: [page 3 ln 51-53] the contract file review process through the file review page to adjust the contract files display in the contract file database through the file comparison page).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Shioda in view of Nagarajan and Huang disclosing generating the order using the machine learning model which are analogous art from the “same field of endeavor”, and, when Huang’s intelligent contract review system adjusts the similar contract files corresponding to the similarity threshold values was combined with Shioda in view of Nagarajan's using the past sale-related data to generate order reception prediction, the claimed limitation on the creating, by the device, a knowledge graph in vector format based on the nonnumerical noncategorical data in vector format;
identifying, by the device and in the knowledge graph, a second set of similar contracts that include data similar to the data identifying the new contract;
provide the modified ranked list of similar contracts to the client device would be obvious. The motivation to combine Shioda in view of Nagarajan and Huang is to use the intelligent file analysis, comparing, reviewing module realizes the efficient contract file review operation has high quality and high efficiency. (See Huang [page 1 ln 39-41]).
Regarding claims 18-19 , these claims recite the computer-readable medium performed by the device of claims 11-12; therefore, the same rationale of rejection is applicable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/            Examiner, Art Unit 2176                                                                                                                                                                                            
/MICHAEL ROSWELL/            Primary Examiner, Art Unit 2145